I would like to thank our Ambassador Maria Emma Mejía Vélez for giving me the floor. What a source of great pride it is for us that a Colombian woman is presiding over this meeting at this historic moment, when the General Assembly is considering the topic “The United
Nations at 70: the road ahead for peace, security and human rights”, which is the road along which Colombia is travelling, now more successfully than ever before.
I am therefore honoured to come to this Assembly to share some news which is also historic. Today, I proclaim to the entire world that one of the more than 20 armed conflicts taking place across the globe, which are causing so much pain, poverty and suffering, that of my country, Colombia, is finally nearing a genuine solution. We will put an end to the longest and most recent armed conflict in the Western Hemisphere. Achieving peace — in Colombia or in any part of the world — is a responsibility that nobody must shirk.
As Pope Francis said so well a few days ago in the Congress of the United States of America,
“When countries which have been at odds resume the path of dialogue — a dialogue which may have been interrupted for the most legitimate of reasons — new opportunities open up for all. This has required, and requires, courage and daring, which is not the same as irresponsibility.”
In Colombia we have tried to work with the courage, the audacity and also the sense of responsibility of which the Holy Father spoke, and we are beginning to see the fruits of our efforts. We have had more than 50 years of internal warfare in a country destined for progress and happiness, and we are determined to put an end to that conflict. Peace is a difficult goal to attain, but not an impossible one. Peace is something more than the fruit of a political, social or economic process. Peace, more than anything, is a great process of collective cultural transformation that begins with an individual spiritual change, and it requires that all individuals — each within himself or herself— open their minds, hearts and souls to reconciliation.
Why do I say that today I come to this Assembly with greater optimism than ever before? Well, it is because less than a week ago in Havana, after almost three years of negotiations in which we made progress on most of the items on the agreed agenda, we reached an agreement on what was perhaps the major obstacle to peace. We reached an agreement on the most difficult element of any peace process — a system of transitional justice that ensures that there is no impunity for the most serious crimes committed during the conflict. In this agreement, which respects the norms and principles of international law and our own Constitution, we put the greatest emphasis on the right of victims to justice
30/51 15-29431

29/09/2015 A/70/PV.16
and on truth, reparations and the non-resumption of the conflict, placing them at the centre of the solution to an armed conflict. And we are reaching our goal: the maximum degree of justice compatible with the attainment of peace.
It is also the first time in the history of conflicts in the world that a Government and an illegal armed group — in a peace agreement, not as the result of something that was imposed later on — are creating a system of accountability in a domestic court for international crimes and other serious crimes. We are setting a precedent that could serve as a model for other armed conflicts in the world. The progress made is so important and significant that it has enabled us to take two additional steps, which is the best news that I could convey to this great forum of nations. We have agreed to a deadline for signing the final agreement that would put an end to our armed conflict. It will be, at the very latest, 23 March 2016, in less than six months from now. On that date at the very latest, we shall bid a final farewell to the last and longest war not just in Colombia, but in the entire Western Hemisphere. In addition, we have also agreed that the Fuerzas Armadas Revolucionarias de Colombia (FARC) will begin to lay down its weapons no later than 60 days following the signing of the final agreement. That means that next year, when I return to this Assembly, I will do so as President of a Colombia that is at peace and has achieved reconciliation.
Our talks with the FARC guerrilla forces offer a glimmer of hope in a world overshadowed by war, violence and terrorism. This is also an opportunity to thank the international community, on behalf of 48 million Colombians, for its support for our peace efforts and for its willingness to assist us in the post- conflict stage. A peaceful Colombia will be a positive factor for the world in several distinct but interrelated areas, such as combating climate change and illegal drugs, security and eradicating extreme poverty.
Our country is proud to be the most biodiverse country in the world in relation to its size. However, we are also one of the most vulnerable to the effects of climate change. That is why we insist on the environmental dimension of the Sustainable Development Goals. At the end of my term in office in 2018, I hope to have left behind protected areas in Colombia of approximately 20 million hectares, accounting for almost one-fifth of our landmass. We fully support the twenty-first session of the Conference of Parties to the United Nations
Framework Convention on Climate Change, which is to be held at the end of this year in Paris, where we will commit to assisting in the goal of reducing greenhouse gas emissions.
We are also addressing the problem of illegal drug crops with a comprehensive strategy that we have proposed to the rest of the world. At the Summit of the Americas, held in Cartagena, Colombia, in 2012, I raised the need for an objective assessment of the outcome of the so-called war on drugs declared here more than 40 years ago, which has been so costly in human lives and resources. The study was conducted and submitted by the Organization of American States two years ago. Now, we are preparing for the special session of the General Assembly on this issue to take place seven months from now. We continue to advocate a new global strategy based on scientific evidence that puts greater emphasis on health, education and tackling the social roots of this phenomenon and seeks to minimize the negative effects of drugs through the use of smarter, more effective and more humane strategies.
In Colombia, we have gone even further. Last week, I presented a comprehensive crop-substitution plan based on that multifaceted approach. Not only will we attack the mafias, whom we will pursue relentlessly, but we will also provide social and economic opportunities for farmers, ensure that the State and the justice system are ever-present, prevent drug use and treat it as a public health issue. If we end the conflict, the guerrilla forces that have been a negative factor in drug-trafficking will become, once they lay down their weapons, an ally in combating it. It will be extraordinarily symbolic when those who once protected these illicit crops will help us to eradicate them. In that way, Colombia wins and the entire world wins. We will begin to free ourselves from coca and, at the same time, to preserve and save millions of hectares of tropical forest. As the Pope so eloquently said in this very Hall four days ago, “war is the negation of all rights and a dramatic assault on the environment” (A/70/PV.3, p. 5).
A peaceful Colombia will also be a safer Colombia because the enormous energy and effort that today are dedicated to dealing with this domestic conflict will be focused on improving security and on fighting crime in the cities and villages of my country. Of course, it will be a Colombia with more opportunities for everyone where we will continue to reduce poverty and create jobs, as we have been doing at a rate that has made us the leader in Latin America in terms of social progress,
15-29431 31/51

A/70/PV.16 29/09/2015
in recent years. Achieving peace will enable us to meet the Sustainable Development Goals, which are now enshrined in Colombian law and which we adopted in 2030 Agenda for Sustainable Development (resolution 70/1).
I now invite all Colombians, without exception, and all citizens of the world to pave the way for peace. The most worthwhile legacy we could leave to our children and to future generations is peace. Nothing could be more important or more urgent because peace is the supreme good of any society. It is the most sacred good and the very reason for the existence of the United Nations. Today, I am delighted to announce the good news that, in fewer than six months, bells will toll in Colombia to announce that the time for peace has come. I hope that clocks around the world will be synchronized with our own to show the same time — a time for peace, a time for humankind.
